UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended July 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52755 ENHANCE SKIN PRODUCTS INC. (Exact name of registrant as specified in its charter) Nevada 84-1724410 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 695 South Colorado Boulevard, Suite 400, Denver, Colorado 80246 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: 416-644-8318 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for suchshorterperiod that theregistrantwas requiredto filesuchreports),and(2) hasbeensubjectto suchfiling requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Number of shares outstanding of the registrant's class of common stock as of July 31, 2009: 49,250,000 Authorized share capital of the registrant: 100,000,000 common shares, par value of $0.001 The Company recorded $nil sales revenue for the nine monthsended July 31, 2009. 1 FORWARD-LOOKING STATEMENTS THIS QUARTERLY REPORT ON FORM 10-Q CONTAINS PREDICTIONS, PROJECTIONS AND OTHER STATEMENTS ABOUT THE FUTURE THAT ARE INTENDED TO BE "FORWARD-LOOKING STATEMENTS" WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (COLLECTIVELY, "FORWARD-LOOKING STATEMENTS"). FORWARD LOOKING STATEMENTS INVOLVE RISKS AND UNCERTAINTIES. A NUMBER OF IMPORTANT FACTORS COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE IN THE FORWARD-LOOKING STATEMENTS. IN ASSESSING FORWARD-LOOKING STATEMENTS CONTAINED IN THIS QUARTERLY REPORT ON FORM 10-Q, READERS ARE URGED TO READ CAREFULLY ALL CAUTIONARY STATEMENTS- INCLUDING THOSE CONTAINED IN OTHER SECTIONS OF THIS QUARTERLY REPORT ON FORM 10-Q. AMONG SAID RISKS AND UNCERTAINTIES IS THE RISK THAT THE COMPANY WILL NOT SUCCESSFULLY EXECUTE ITS BUSINESS PLAN, THAT ITS MANAGEMENT IS ADEQUATE TO CARRY OUT ITS BUSINESS PLAN AND THAT THERE WILL BE ADEQUATE CAPITAL OR THEY MAY BE UNSUCCESSUFL FOR TECHNICAL, ECONOMIC OR OTHER REASONS. PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements. Page Number Balance Sheets 3 Statements of Operations 4 Statement of Stockholder's Equity 5 Statements of Cash Flows 6 Notes to the Financial Statements 7 2 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED BALANCE SHEETS July 31 April 30 ASSETS Current Cash $ $ Accounts receivable Prepaids & deposits Inventory Total current assets Other assets Patent applications Trademarks Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable to related party Total current liabilities Stockholders equity Authorized: 100,000,000 common shares per value $0.001 Issued and outstanding 49,250,000 as of July 31, 2009 and April 30, 2009 Additional paid-in capital Translation adjustment Retained deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ending July 31, 2009, and July 31, 2008 July 31 July 31 EXPENSES Operating expenses General & administrative $ $ Professional fees - Marketing - Net loss before other items ) ) Other items Interest on long term debt - Interest income ) - Net loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average number of common shares outstanding 10 The accompanying notes are an integral part of these consolidated financial statements. 4 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the three months ending July 31, 2009 and the year ending April 30, 2009 Additional Total Common Stock paid in Translation Retained Stockholders Shares Amount Capital Adjustment Deficit Equity Balance April 30, 2008 10 90 ) ) Asset Purchase Agreement executed August 14, 2008 Shares assumed ) - Shares issued ) - Shares cancelled ) ) 90 - Private placement closedAugust 14, 2008 @ $1.00 Contribution to APIC Net liabilities acquired from Zeezoo ) ) Increase in translation adjustment Net loss for theperiod ) ) Balance April 30, 2009 $ ) $ Increase in translation adjustment Net loss for theperiod ) ) Balance July 31, 2009 $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ending July 31, 2009, and July 31, 2008 July 31 July 31 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Changes in operating assets and liabilities: Accounts receivable ) Prepaids & deposits Inventory ) - Accounts payable and accrued liabilities - Accounts payable to related party 25 - Cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Patent applications ) 63 Trademarks - Cash flows from investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Increase in additional paid in Capital - Payment of loans - ) Cash flows from financing activities - NET INCREASE (DECREASE) IN CASH ) Effect of foreign currency translation adjustments ) Cash, beginning of the period ) Cash, end of the period $ $
